Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a divisional of 16/323,436, now abandoned, which is a 371 of PCT/US2017/047511.
The response filed on July 12, 2022 has been entered.
Claims 1-26 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I with an election of species of (1) E. coli as the host cell and (2) a recombinant polynucleotide encoding a BcsG phosphoethanolamine transferase comprising the amino acid SEQ ID NO:12 (E. coli BcsG) as the genetic modification in the host cell reply filed on July 12, 2022 is acknowledged.
Claims 4, 10-11, and 15-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 12, 2022.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/323,436, filed on February 5, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 15, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-9, and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to encompass a method of producing a phosphoethanolamine cellulose by culturing any cellulose-producing host cell, any Escherichia cell, or Escherichia coli cell comprising a recombinant polynucleotide encoding any BcsG phosphoethanolamine transferase, any Escherichia BcsG phosphoethanolamine transferase, or any BcsG phosphoethanolamine transferase having at least 90% sequence identity to SEQ ID NO:12 operably linked to a promoter.  Therefore, the claims are drawn to a method of producing phosphoethanolamine cellulose in a genus of cellulose-producing host cell, Escherichia cell, or Escherichia coli cell comprising a genus of recombinant polynucleotide encoding BcsG phosphoethanolamine transferase having unknown structure.
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The recitation of “BcsG phosphoethanolamine transferase” and “Escherichia BcsG phosphoethanolamine transferase” fails to provide a sufficient description of the genus of polypeptides/polypeptides as it merely describes the functional features of the genus without providing any definition of the structural features of the species within the genus.   The specification does not specifically define any of the species that fall within the genus.  The specification does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.   
The specification is limited to one example, a method of a phosphoethanolamine cellulose by culturing E. coli comprising E. coli bcsEFG operon linked to a promoter, wherein the bcsG encodes a BcsG phosphoethanolamine transferase having the amino acid sequence of SEQ ID NO:12. While MPEP 2163 acknowledges that in certain situations “one species adequately supports a genus,” it also acknowledges that “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.” In view of the widely variant species encompassed by the genus, the one example described above is not enough and does not constitute a representative number of species to describe the whole genus.  Therefore, the specification fails to describe a representative species of the genus of the claimed cells.
The specification is limited to a prophetic scheme of expressing BcsG genes in cells to produce phosphoethanolamine cellulose.  Example 1 is limited to complementing ΔbscG E. coli with E. coli bcsG to restore production of cellulose and phosphoethanolamine-modified cellulose.     The NCBI database and the instant specification ([0049], [0078], and [00113]) provide possible BcsG genes. However, at the time the instant application was effectively filed, the function of the BcsG gene was unknown (see BCSG_ECOLI.  UniProtKB Database. 2015 – form PTO-1449 and Solano – form PTO-1449). Although these exemplary genes can be expressed in a cellulose producing cell, a “laundry list” disclosure of every possible moiety does not necessarily constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species, see Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) or MPEP 2163. While the exemplary BcsG genes were known in the art, this knowledge alone would not allow one level of skill in the art to immediately envisage the genus of cells that produce phosphoethanolamine-modified cellulose due to the expression of BcsG.   Therefore, the level of skill and knowledge in the art is such that one of ordinary skill would not be able to identify without further testing which BcsG to express in any cellulose-producing host cell, any Escherichia cell, or Escherichia coli cell to produce phosphoethanolamine cellulose. 
Regarding claim 2, with the aid of a computer, one of skill in the art could identify all polypeptides having at least 90% sequence identity to SEQ ID NO: 12.  However, there is no teaching regarding which amino acids or which 10% of the amino acids can vary from SEQ ID NO:12 and result in a polypeptide having BcsG phosphoethanolamine transferase activity.
An important consideration is that structure is not necessarily a reliable indicator of function.  In the instant case, there is no disclosure relating similarity of structure to conservation of function.  Conservation of structure is not necessarily a surrogate for conservation of function.  Since the claimed invention is that of an enzyme, and there is no disclosure of the domains responsible for the claimed enzymatic activity, the absence of information may be persuasive that those of skill in the art would not take the disclosure as generic.  
While the general knowledge in the art may have allowed one of skill in the art to identify other polypeptides expected to have the same or similar tertiary structure, there was no general knowledge in the art about polypeptides having BcsG phosphoethanolamine transferase activity.  Accordingly, one of skill in the art would not accept the disclosure of SEQ ID NO: 12 as representative of other polypeptides having BcsG phosphoethanolamine transferase activity.
Given this lack of description of the representative species encompassed by the genus of the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the inventions of claims 1-3, 5-9, and 12-14. 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov. 

Claims 1-3, 5-9, and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of a phosphoethanolamine cellulose by culturing E. coli comprising E. coli bcsEFG operon linked to a promoter, wherein the bcsG encodes a BcsG phosphoethanolamine transferase having the amino acid sequence of SEQ ID NO:12, does not reasonably provide enablement for a method of producing phosphoethanolamine cellulose in any cellulose-producing host cell, any Escherichia host cell, or E. coli comprising a recombinant polynucleotide encoding any BscG phosphoethanolamine transferase having unknown structure.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to encompass a method of producing a phosphoethanolamine cellulose by culturing any cellulose-producing host cell, any Escherichia cell, or Escherichia coli cell comprising a recombinant polynucleotide encoding any BcsG phosphoethanolamine transferase, any Escherichia BcsG phosphoethanolamine transferase or any BcsG phosphoethanolamine transferase having at least 90% sequence identity to SEQ ID NO:12 operably linked to a promoter.  Therefore, the claims are drawn to a method of producing phosphoethanolamine cellulose in any cellulose-producing host cell, any Escherichia cell, or Escherichia coli cell comprising a recombinant polynucleotide encoding any BcsG phosphoethanolamine transferase having unknown structure.
  The claims are not commensurate with the enablement provided by the disclosure with regard to the extremely large number of cells comprising a large number of recombinant polynucleotides encoding BcsG, any Escherichia BcsG phosphoethanolamine transferase, or any BcsG phosphoethanolamine transferase having 90% sequence identity to SEQ ID NO:2, wherein the cells produce phosphoethanolamine cellulose.  In the instant case, the specification is limited to a method of a phosphoethanolamine cellulose by culturing E. coli comprising E. coli bcsEFG operon linked to a promoter, wherein the bcsG encodes a BcsG phosphoethanolamine transferase having the amino acid sequence of SEQ ID NO:12.
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.
While enzyme isolation techniques, recombinant and mutagenesis techniques were known in the art at the time of the invention, e.g. mutagenesis, and it is routine in the art to screen for variants comprising multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within the protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.   
In the absence of: (a) rational and predictable scheme for producing phosphoethanolamine cellulose in any cellulose-producing host cell, any Escherichia cell or E. coli cell comprising a recombinant polynucleotide encoding BcsG phosphoethanolamine transferase having unknown structure and (b) a correlation between structure and the function of BcsG phosphoethanolamine transferase that when expressed any cellulose-producing host cell, any Escherichia cell or E. coli, the cell produces phosphoethanolamine cellulose, the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  One of skill in the art would have to test these infinite possible polynucleotides/polypeptides to determine which polypeptides, when expressed any host cell, any Escherichia cell or E. coli, results in production of phosphoethanolamine cellulose.  While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, as is the case herein, the specification must provide a reasonable amount of guidance which respect to the direction in which the experimentation should proceed so that a reasonable number of species can be selected for testing.  In view of the fact that such guidance has not been provided in the instant specification, it would require undue experimentation to enable the full scope of the claims.  
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
Since the amino acid sequence of the mutant determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  In the instant case, neither the specification or the art provide a correlation between structure and activity such that one of skill in the art can envision the structure of any BcsG phosphoethanolamine transferase, any Escherichia BcsG phosphoethanolamine transferase or any BcsG phosphoethanolamine transferase having at least 90% sequence identity to SEQ ID NO:12, that when expressed any host cell, any Escherichia cell or E. coli, results in production of phosphoethanolamine cellulose.  In addition, the art does not provide any teaching or guidance as to (1) which amino acids within the polypeptide of SEQ ID NO:12 that can be modified and result in a polypeptide having BcsG phosphoethanolamine transferase activity, (2) which segments of the polypeptide of SEQ ID NO:12 are essential for having BcsG phosphoethanolamine transferase activity, and (3) the general tolerance of the polypeptide of SEQ ID NO:12 to structural modifications and the extent of such tolerance.  The art clearly teaches that changes in a protein's amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are required for that activity is highly unpredictable. At the time of the invention there was a high level of unpredictability associated with altering a polypeptide sequence with an expectation that the polypeptide will maintain the desired activity. For example, Studer (Residue mutations and their impact on protein structure and function: detecting beneficial and pathogenic changes.  Biochem. J. (2013) 449, 581–594.  – form PTO-892) teach that (1) protein engineers are frequently surprised by the range of effects caused by single mutations that they hoped would change only one specific and simple property in enzymes, (2) the often surprising results obtained by experiments where single mutations are made reveal how little is known about the rules of protein stability, and (3) the difficulties in designing de novo stable proteins with specific functions. 
The amount of direction or guidance presented and the existence of working examples.  
The specification is limited to a method of a phosphoethanolamine cellulose by culturing E. coli comprising E. coli bcsEFG operon linked to a promoter, wherein the bcsG encodes a BcsG phosphoethanolamine transferase having the amino acid sequence of SEQ ID NO:12.   However, the speciation fails to provide any information as to the structural elements required in a BcsG phosphoethanolamine transferase that when expressed in any cellulose-producing host cell, any Escherichia cell or E. coli results in production phosphoethanolamine cellulose. No correlation between structure and function of BcsG phosphoethanolamine transferase activity has been disclosed.  There is no information or guidance as to which amino acid residues any BcsG phosphoethanolamine transferase or the BcsG phosphoethanolamine transferase of SEQ ID NO:12 can be modified and which ones are to be conserved, that when expressed in any host cell, any Escherichia cell or E. coli results in production of phosphoethanolamine cellulose.  
Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of knowledge about a correlation between structure and function, an undue experimentation would be necessary one having ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.   The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claims are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Other Relevant Art
Jahn (A horizontally acquired cellulose synthase operon in Dickeya dadantii contributes to biofilm formation and attachment to plants. APS Abstract of Presentation. The American Phytopathological Society. 2008. — form PTO-1449) discloses that cellulose production in E. coli requires four operons, including bcsSEFG (page 1). BcsE, BcsF, and BcsG were known in the art (BCSE_ECOLI - form PTO-1449, BCSF_ECOLI - form PTO-1449, and BCSG_ECOLI - form PTO-1449). However, the prior art does not disclose the function of BscG as a phosphoethanolamine transferase catalyzing transfer of phosphoethanolamine from membrane phospholipids to cellulose resulting in production of a phosphoethanolamine cellulose. Therefore, there was no suggestion or teaching in the prior art proving motivation to one having ordinary skill in the art to produce and isolate phosphoethanolamine cellulose by culturing a host cell comprising E. coli BcsG or E. coli BcsEFG.  
Thongsomboon (Phosphoethanolamine cellulose: A naturally produced chemically modified cellulose. Science. 2018 Jan 19;359(6373):334-33 – form PTO-892) discloses that E. coli bcsG is required for cellulose modification to phosphoethanolamine cellulose production but is not available as prior art because the reference was published or made known to the public after the instant invention was filed.
Anderson (The Escherichia coli cellulose synthase subunit G (BcsG) is a Zn2+-dependent phosphoethanolamine transferase.  J. Biol. Chem. (2020) 295(18), 6225-6235 – form PTO-892) discloses a method of producing phosphoethanolamine cellulose by using E. coli BcsG, which catalyzes transfer of phosphoethanolamine from membrane phospholipids to cellulose, but is not available as prior art because the reference was published or made known to the public after the instant invention was filed.


Conclusion

	Claims 1-26 are pending.

	Claims 4, 10-11, and 15-26 are withdrawn.

	Claims 1-3, 5-9, and 12-14 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652